Branch Banking & Trust Co. v Farber (2017 NY Slip Op 03870)





Branch Banking & Trust Co. v Farber


2017 NY Slip Op 03870


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Friedman, J.P., Moskowitz, Manzanet-Daniels, Kapnick, Webber, JJ.


3989 651295/12

[*1]Branch Banking and Trust Company, Plaintiff-Respondent,
vLeonard A. Farber, et al., Defendants-Appellants.


Iannuzzi and Iannuzzi, New York (John Nicholas Iannuzzi of counsel), for appellants.
Lacy Katzen LLP, Rochester (Michael J. Wegman of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered February 1, 2016, which denied defendants' motion to renew plaintiff's motion for summary judgment, unanimously affirmed, without costs.
Defendants failed to offer new facts that would have changed the court's prior determination and to establish reasonable justification for their failure to present such facts on the
prior motion (CPLR 2221[e]; see Henry v Peguero, 72 AD3d 600 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK